Citation Nr: 1608249	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1996 to October 1999, from September 2002 to August 2003, from April 2004 to September 2005, from April 2006 to July 2006, from August 2006 and August 2007, from August 2008 to April 2010, from August 2010 to October 2011, and from December 2011 to February 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for bilateral sensorineural hearing loss with a 0 percent (i.e., noncompensable) rating effective from November 18, 2005.  

In August 2014, the Board remanded the issues of entitlement to an initial compensable rating for service-connected bilateral hearing loss and a TDIU in order to reschedule the Veteran for a Travel Board hearing.  In September 2015, the RO notified the Veteran that he had been placed on the March 2016 docket for a Travel Board hearing.  On the December 2015 VA Form 21-4138, the Veteran withdrew the hearing request and asked to allow the Board to proceed with its review.  
38 C.F.R.  § 20.704(e) (2015).  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

During the course of remand, the Agency of Original Jurisdiction (AOJ) granted a TDIU effective from August 6, 2014.  See February 2015 rating decision.  The Veteran worked full-time as a courier for a package shipment service company from June 23, 2000 to August 4, 2014.  Thus, for the portion of the initial rating period from November 18, 2005 through August 4, 2014, the Veteran had full-time employment.  

The TDIU effective date of August 6, 2014, rather than August 5, 2014, is merely a typographical error because it is clear from the February 2015 rating decision that the AOJ's intent was to award a TDIU effective the day after the Veteran's last day of full-time employment.  Moreover, a change of effective date for TDIU to August 5, 2014 from August 6, 2014 would not amount to any additional award of benefits.  For these reasons, the Board finds that the issue of entitlement to a TDIU has been fully resolved in the Veteran's favor and is no longer before the Board.    


FINDING OF FACT

For the entire initial rating period from November 18, 2005, the Veteran's hearing was manifested by no more than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear with lowest speech recognition scores of 96 percent for the right ear and 94 percent for the left ear.  


CONCLUSION OF LAW

The criteria for a higher (compensable) initial rating for bilateral sensorineural hearing loss are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral sensorineural hearing loss.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App.  112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA audiology examinations in July 2006, September 2011, and February 2013.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeal.  The VA examiners considered the history of the bilateral sensorineural hearing loss as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of bilateral sensorineural hearing loss at the time of the examinations.  There is neither allegation nor indication of a material change in condition since the February 2013 VA audiology examination.  For these reasons, the Board finds that the VA audiology examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Bilateral Sensorineural Hearing Loss

For the entire initial rating period from November 18, 2005, the bilateral sensorineural hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable disability rating for bilateral sensorineural hearing loss is warranted for the entire rating period.  At the July 2006 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
40
LEFT
20
15
30
55

Pure tone threshold averages were 24 dB for the right ear and 30 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the July 2006 VA audiology examination reveal Level I hearing acuity for the right ear (with a pure tone threshold average of 24 dB and speech discrimination score of 100 percent) and Level I hearing acuity for the left ear (with a pure tone threshold average of 30 dB and speech discrimination score of 96 percent).  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the July 2006 VA audiology examination.  
38 C.F.R. § 4.85.  

Audiometric results from the September 2011 and February 2013 VA audiology examinations similarly show a noncompensable (i.e., 0 percent) level of hearing impairment for bilateral sensorineural hearing loss.  At the September 2011 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
5
10
20
25
LEFT
15
15
30
35

Pure tone threshold averages were 15 dB for the right ear and 24 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2011 VA audiology examination reveal Level I hearing acuity for the right ear (with a pure tone threshold average of 15 dB and speech discrimination score of 100 percent) and Level I hearing acuity for the left ear (with a pure tone threshold average of 24 dB and speech discrimination score of 100 percent).  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2011 VA audiology examination.  38 C.F.R. § 4.85.  

At the February 2013 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
5
5
15
25
LEFT
10
20
45
40

Pure tone threshold averages were 13 dB for the right ear and 29 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the February 2013 VA audiology examination reveal Level I hearing acuity for the right ear (i.e., with a pure tone threshold average of 13 dB and speech discrimination score of 96 percent) and Level I hearing acuity for the left ear (with a pure tone threshold average of 29 dB and speech discrimination score of 94 percent).  According to Table VII under Diagnostic Code 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at February 2013 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that the bilateral sensorineural hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for either ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for bilateral sensorineural hearing loss on a schedular basis is warranted for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral sensorineural hearing loss for the entire rating period.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, the Veteran's hearing was manifested by no more than Level I hearing acuity bilaterally with speech recognition score no lower than 96 percent for the right ear and no lower than 94 percent for the left ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated during the rating period.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, difficulty hearing alarm clocks, car turning signals, and car horns, and difficulty hearing certain voices, including in background noise.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus for the entire initial rating period (i.e., from November 18, 2005); therefore, the same symptomatology may not be separately considered and compensated in the context of bilateral hearing loss.  38 C.F.R. § 4.14 (2015).  

The Veteran's difficulty hearing certain high frequency noises such as alarm clocks, car turning signals, and car horns are shown by audiometric measures - i.e., high frequency loss in upper frequency (Hertz) ranges.  The difficulty hearing certain voices is part of, similar to, and like speech discrimination ability, which impairment is specifically measured by speech recognition testing.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for rating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the 0 percent schedular rating for hearing loss.  Hearing loss disability that is affected by background or environmental noise is also considered in the current schedular rating criteria.  See 64 Fed. Reg. 25206 (May 11, 1999) (revising the rating criteria for hearing loss so that it contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning).  


Thus, the functional impairment of difficulty hearing certain noises such as alarm clocks, car turning signals, car horns, and certain voices in background noise is contemplated in the current schedular rating.  The schedular ratings under DC 6100 fully consider the symptoms and functional impairment resulting from the bilateral hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty (i.e., hearing certain noises such as alarm clocks, car turning signals, car horns, and certain voices in group settings and when watching television), as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

	
ORDER

A higher (compensable) initial disability rating for service-connected bilateral sensorineural hearing loss for the entire rating period is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


